DETAILED ACTION
	Application No. 16/234,515 filed on 12/27/2018 has been examined. In this Office Action, claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumarasamy (US 2016/0314046 A1) in view of Saini et al (US 2020/0073763 A1).
 	As per claim 1, Kumarasamy teaches a node for use in a data archive, comprising: a persistent storage that stores a copy of data (see para. [0064], e.g., a primary storage stores copy of the data); and a data protection agent programmed to: obtain a request to archive the copy of the data; in response to the request: generate an archive of the copy of the data, store the archive in an archive node (see para. [0075]-0079], e.g., secondary storage devices 108 configured to create and store one or more secondary copies 116 of the primary data 112 and a secondary copy 116 may be stored in a backup format): generate metadata based on the archive (see para. [0250], e.g., media agent update/generate its index 153 to include data and/or metadata related to the backup copy 116A);
 delete the copy of the data from the persistent storage (see para. [0075], e.g., a primary data 112 may eventually be deleted from the primary storage device and see [0081]); and after deleting the copy of the data ([0075], e.g., deletes or overwrites primary data 112), Kumarasamy does not teach advertise, to a second node, that the copy of the data is stored in the node. However, Saini teaches advertise, to a second node, that the copy of the data is stored in the node (fig. 6 and [0062], e.g., wherein discloses the copy of data is successfully found (e.g., advertise) from production instance).
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Saini with the teachings of Kumarasamy in order to efficiently enabling a system to receives input information with an identifier of a production instance that indicates a given time a live database from the production instance is to be restored to in a temporary copy of the production instance (Saini).
 	As per claim 2, wherein the metadata comprises: an association of the metadata with the copy of the data; an identifier of the copy of the data and retrieval information for the archive (see para. [0075], [0092]-[0093], [0128], [0138], e.g., metadata such as a list of the data objects (e.g., files/subdirectories, database objects, mailbox objects, etc.), a path to the secondary copy 116 on the corresponding secondary storage device 108, location information indicating where the data objects are stored in the secondary storage device, Kumarasamy). 
 	As per claim 3, wherein the copy of the data is advertised by maintaining an entry in a distributed data storage map of the archive associated with the copy of the data 
 	As per claim 4, wherein the data protection agent is further programmed to: obtain a second request for the copy of the data from the second node; in response to the second request: make a determination that the copy of the data is not stored in the persistent storage and in response to the determination: orchestrate retrieval of the copy of the data for the second node ([0080], secondary copies 116 are indexed so users can browse and restore at another point in time, Kumarasamy). 
 	As per claim 5, wherein orchestrating retrieval of the copy of the data for the second node comprises: sending retrieval information for the archive to the second node ([0076], [0080], Creation of secondary copies 116 on secondary device can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost, secondary copies 116 are indexed so users of primary device can browse and restore at another point in time, Kumarasamy). 
 	As per claim 6, wherein orchestrating retrieval of the copy of the data for the second node comprises: obtaining a copy of the archive; generating a second copy of the data using the copy of the archive and providing the second copy of the data to the second node ([0076], [0080], Creation of secondary copies 116 on secondary device can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost, secondary copies 116 are indexed so users of primary device can browse and restore at another point in time, Kumarasamy). 
 	As per claim 7, wherein orchestrating retrieval of the copy of the data for the second node comprises: obtaining a copy of the archive and providing the copy of the 
Regarding claims 8-14, claims 8-14 are rejected for substantially the same reason as claims 1-7 above.

Regarding claims 15-20, claims 15-20 are rejected for substantially the same reason as claims 1-7 above.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753 and an email address is azam.cheema@uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZAM M CHEEMA/Primary Examiner, Art Unit 2166